Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 1 of 14 - Page ID#: 186



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON


 UNITED STATES OF AMERICA,               )
                                         )
         Plaintiff,                      )                 Case No.
                                         )            5:20-CR-09-JMH-MAS
 v.                                      )
                                         )                 MEMORANDUM
 ANTWONE SANDERS,                        )              OPINION & ORDER
                                         )
         Defendant.                      )
                                         )
                                         )

                                    ***
         This matter is before the Court on Defendant Antwone Sanders’

 motion for disclosure of supplemental discovery. [DE 25]. Sanders

 asks that the United States be required to provide discovery

 materials related to the police investigation supporting a search

 warrant in his case. [Id.]. Sanders alleges that the government

 relied entirely on controlled buys performed by a confidential

 informant to form the basis of the affidavit that provided probable

 cause to search Sanders’ residence. Because information about the

 buys is, Sanders argues, material to his defense, the government

 should turn over any information it has about the buys. The

 government     claims    that   information    it   may   possess   about   the

 controlled buys is protected by privilege because it would reveal

 the identity of a confidential informant. It also argues that the

 discovery Sanders requests is not material to his defense in this

 case.
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 2 of 14 - Page ID#: 187



        The United States has responded to Sanders’ motion [DE 29]

 and Sanders replied [DE 30], making the motion ripe for review.

 The Court agrees that the information the government may have

 related to the controlled buys is privileged to the extent that

 releasing     it    to    Sanders       would      reveal   the    identity     of     the

 confidential       informant,       which     it    is   almost     certain     to     do.

 Additionally, the Court finds that the information is not material

 to Sanders’ defense to the government’s case in chief. For those

 reasons,    Sanders’       motion       for   supplemental        discovery     will   be

 denied.

                          I. FACTUAL AND PROCEDURAL BACKGROUND

       Sanders was indicted on January 16, 2020 on one count of

 possession with the intent to distribute a substance containing a

 detectable amount of heroin in violation of 21 U.S.C. § 841(a)(1);

 one count of possession of a firearm in furtherance of a drug

 trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A); and

 one count of possession of a firearm by a convicted felon in

 violation    of    19     U.S.C.    §    922(g)(1).      Sanders     was   on   federal

 supervised release when he was charged. These allegations stemmed

 from an investigation by the Lexington Police Department, which

 included    the     execution       of    a   state      search    warrant      at   2852

 Yellowstone Parkway D in Lexington, Kentucky. [See DE 29 at 1-2].

 The warrant authorized the search of the apartment, of Sanders

 himself, and of a Chrysler 300 vehicle.

                                               2
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 3 of 14 - Page ID#: 188



       The   petition      for   the    state      search       warrant    included     the

 affidavit of Lexington Police Officer Brandon Hazlewood. Hazlewood

 stated that he first received information about Sanders’ alleged

 drug sales from a confidential informant on April 17, 2019. [DE

 29-1 at 4-5]. Hazlewood said that in the time following the tip

 from the informant, Detective Brian Cobb and Hazlewood met with

 the informant and organized two controlled buys. [Id. at 5]. The

 affidavit describes the buys and surveillance in some detail.

 [Id.]. It concludes that:

       Based on the information received and the surveillance
       that followed, it is believed that evidence of
       Heroin/Fentanyl trafficking will be located upon search
       of 2852 Yellowstone Drive Apartment D, Lexington [sic],
       KY 40517.

 The   government      states    that   it       “is    aware    that     there   is   some

 documentation      and    audio   relating        to    the    requested     controlled

 purchases.” [DE 29 at 4].

       During    the      search   of    the       apartment,       officers      located

 suspected heroin/fentanyl, a Taurus .380 caliber pistol, a Smith

 & Wesson 9 mm pistol, synthetic marijuana, digital scales, crack

 cocaine, cocaine, ammunition, and $390 in U.S. currency. [DE 25 at

 3]. According to police reports, Sanders admitted to the officers

 that the contraband was his. The Kentucky State Police Laboratory

 found that the substances submitted did contain Schedule I and II

 controlled substances. [DE 25-2 at 36].



                                             3
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 4 of 14 - Page ID#: 189



       Sanders filed this motion on April 17, 2020, exactly one year

 to the date of the search warrant in question. [DE 25]. He also

 filed a motion for an extension of time to file defensive motions,

 which the Court granted. [DEs 26, 28]. The Court ordered the United

 States to respond to Sanders’ discovery motion and provided time

 for Sanders to reply. Briefing on the issue is complete, and thus,

 the motion is ripe for review by this Court.

                                   II. DISCUSSION

       Sanders states that, from the outset of the case, he has

 expressed concerns about the nature of the investigation that led

 to the issuance of the state search warrant. [DE 25 at 4]. When

 Sanders’ counsel received and reviewed the government’s initial

 discovery disclosures, he noticed it provided no evidence related

 to the two controlled buys that allegedly involved Sanders. [Id.].

 Sanders explained that “[t]o be clear, the government disclosed no

 case reports from the officers involved in the controlled buys, no

 audio   or   video   recordings     of   the   transactions,    no   field   or

 laboratory test results from the narcotics obtained during the

 buys, and no photos of the contraband.” [Id. at 4-5].

       The government states, and Sanders does not disagree, that

 the undercover controlled purchases referenced and relied upon for

 the basis of the search warrant do not form the basis of the

 charged conduct. [DE 29 at 4]. The government admits that the



                                          4
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 5 of 14 - Page ID#: 190



 controlled purchases and surveillance surrounding them provided

 probable cause that Sanders was distributing narcotics. [Id.].

       Rule 16(a)(1)(E) provides that, upon the defendant's request,

 the government must permit the defendant to inspect “documents and

 objects”       in      its     possession          if:      “(i)       the     item

 is material to preparing the defense; (ii) the government intends

 to use the item in its case-in-chief at trial; or (iii) the item

 was obtained from or belongs to the defendant.” Fed.R.Crim.P.

 16(a)(1)(E). If a party fails to comply with Rule 16, the court

 has discretion to impose a number of sanctions, including ordering

 discovery, granting a continuance, excluding the evidence, or

 entering      “any     other    order       that     is      just      under   the

 circumstances.” Fed.R.Crim.P. 16(d)(2).

 A. Rule 16(a)(1)(E)(ii)

       The government states that it does not intend to use the

 disputed evidence in its case in chief. Sanders does not dispute

 this contention. Thus, Rule 16(a)(1)(E)(ii) is inapplicable and

 the Court will evaluate whether the government should provide

 Sanders    with      the   requested    evidence         under   the   other   two

 circumstances prescribed by Rule 16(a)(1)(E).

 B. Rule 16(a)(1)(E)(i)

       “A defendant does not satisfy [the] requirement that an object

 be material to the preparation of the defendant’s defense by means

 of merely conclusory arguments concerning materiality.” United

                                         5
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 6 of 14 - Page ID#: 191



 States v. Phillip, 948 F.2d 241, 250 (6th Cir. 1991)(internal

 citation omitted). Instead, a defendant must make a prima facie

 showing of materiality. Id.; see also United States v. Lykins, 428

 F. App’x 621, 624 (6th Cir. 2011). “Defense” within the meaning of

 Rule 16 means the “defendant’s response to the Government’s case

 in chief.” United States v. Armstrong, 517 U.S. 456, 462 (1996).

 Thus, a “defense” can only be a response to the government’s

 arguments regarding the crime the defendant is charged with. United

 States v. Robinson, 503 F.3d 522, 532 (6th Cir. 2007). The United

 States Court of Appeals for the Sixth Circuit has held that

 “information which does not counter the government’s case or

 bolster a defense is not material ‘merely because the government

 may be able to use it to rebut a defense position.’” Lykins, 428

 F. App’x at 624 (citing United States v. Stevens, 985 F.2d 1175,

 1180 (2d Cir. 1993)).

       Further, “[i]n assessing materiality, [courts] consider the

 logical relationship between the information withheld and the

 issues in the case, as well as the importance of the information

 in light of the evidence as a whole.” Id. The Sixth Circuit adopted

 the rule of most other Courts of Appeals in holding that there

 must be some indication that the disclosure requested would enable

 the defendant to “alter the quantum of proof in his favor.” Id.

 (citing Stevens, 985 F.2d 1175 at 1180).



                                        6
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 7 of 14 - Page ID#: 192



       These rules significantly narrow the meaning of a “defense”

 for the purposes of discovery. The government argues that there is

 no reasonable probability that the disclosure of information about

 an undercover controlled purchase will change the quantum of proof,

 and accuses Sanders of only wanting to determine the identify of

 the   informant.     Sanders    counters    that   he   does   not   seek   any

 identifying information about the informant and correctly notes

 that, if the controlled buys and proof of them do not provide

 probable cause, then the warrant may be invalid and fruits of the

 search could be suppressed.1 These arguments beg the question of

 whether Rule 16(a)(1)(E) should protect documents a defendant

 seeks to discover for the purpose of testing the sufficiency of a




 1 Though the Court is not evaluating here the legitimacy of the
 affidavit or the validity of the search warrant itself, it
 acknowledges the importance of scrutinizing warrants that lead to
 searches of one’s private residence. Search warrants are invalid
 under the Fourth Amendment unless the supporting affidavit
 establishes a “nexus between the place to be searched and the
 evidence sought.” United States v. Carpenter, 360 F.3d 591, 594
 (6th Cir. 2004)(internal citations omitted). As Sanders noted, in
 a narcotics case, this circuit has held that there must be evidence
 that a person distributed narcotics from his home, that he used it
 to store them, or that other suspicious activities happened there.
 United States v. Brown, 828 F.3d 375, 382 (6th Cir. 2016). This
 can be accomplished, and often is, through surveillance indicating
 that the defendant used his car to transport drugs from his home
 to a controlled buy. Id. at 383. Sanders states that the only way
 to evaluate whether the controlled buys and surveillance in this
 case were legitimate is to seek information about the confidential
 informant and buys themselves. [DE 30 at 4]. But there is another
 way. Sanders could call the officers who conducted the surveillance
 to the stand about the veracity of the affidavit’s statements.
                                        7
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 8 of 14 - Page ID#: 193



 search warrant. The Sixth Circuit has not squarely addressed this

 question.

       However,    it   has   addressed     a   similar   issue   and   another

 substantial force at work here: the government’s privilege to

 refuse to identify a confidential informant. See Roviaro v. United

 States, 353 U.S. 53 (1957)(recognizing a general privilege for the

 prosecution to withhold from an accused disclosure of the identity

 of an informant, with certain exceptions and limitations); United

 States v. Hanna, 341 F.2d 906 (6th Cir. 1965). While Sanders argues

 that the identity of the informant need not be revealed, it is

 clear from the government’s response and the facts surrounding the

 case that the release of documents and audio from the buy would

 likely reveal the informant’s identity.2 If the government redacted

 all information tending to identify the confidential informant, it

 is unlikely there would be much information left for Sanders to

 use to evaluate the veracity of the affidavit. Thus, these rules

 regarding the government’s privilege to prevent the disclosure of

 a confidential informant’s identity is vital to the analysis of

 Sanders’ request.

       The decision of whether to require the disclosure of a

 confidential informant’s identity is left to the discretion of the


 2 The government, in its response to Sanders’ motion, states that
 “the disclosure of materials related to the controlled purchases
 would also result in the disclosure of informant’s identity.” [DE
 29 at 8].
                                        8
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 9 of 14 - Page ID#: 194



 trial court. United States v. Cummins, 912 F.2d 98, 103 (6th Cir.

 1990)(internal citations omitted). The Court should consider the

 crime charged, the possible defenses, the possible significance of

 the informer’s testimony, and other relevant factors when deciding

 if a confidential informant’s identity should be disclosed. United

 States v. Dexta, 136 F. App’x 895, 904-05 (6th Cir. 2005). “Courts

 will order the disclosure of a confidential informant only upon a

 showing that it ‘is essential to a fair trial.’” United States v.

 Smotherman, 564 F. App’x 209, 213 (6th Cir. 2014)(quoting United

 States v. Moore, 954 F.2d 379, 381 (6th Cir. 1992)). Where the

 evidence upon which the government’s case in chief is based was

 secured by government agents personally, and is in no way dependent

 on any informer, the Sixth Circuit has found the privilege to

 apply. United States v. Craig, 477 F.2d 129, 131 (6th Cir. 1973).

       The Sixth Circuit has held that the failure to provide the

 identity and information about an informant may be prejudicial

 error where the informant was the only known witness of the crime

 and the disclosure of the informant’s identity was the only way to

 determine the legality of a search. United States v. Harper, 609

 F.2d 1198 (6th Cir. 1979)(emphasis added). The Second Circuit has

 held that the refusal of a judge to order the disclosure of the

 identity    of   an   informant   who    provided   information     supporting

 probable    cause     for   issuance    of   a   search   warrant   raised   no

 constitutional issue because the information did not constitute

                                         9
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 10 of 14 - Page ID#: 195



  the core or main bulk of the information supporting the warrant.

  Mapp v. Warden, 531 F.2d 1167 (2d Cir. 1976).3 Other federal courts

  have held that the government does not need to disclose the

  identity of a confidential informant when the sole purpose is to

  attack the probable cause supporting a search warrant. See, e.g.,

  United States v. Cartwright, 183 F.Supp.3d 1348 (M.D. Ga. 2016).

        Additionally,      the      Fourth    Circuit    has     held   that   a   drug

  defendant failed to establish the materiality of the informant’s

  identity,    where    the      informant        participated    in    a   controlled

  purchase that resulted in the defendant’s arrest and the issuance

  of a search warrant for his residence because participation in the

  buys was not the subject of his offenses. United States v. Murel,

  502 F. App’x 291, 293 (4th Cir. 2012). The Fifth Circuit has held

  the same, noting that a defendant could question the police

  detective    regarding      the    confidential       informant’s     reliability.

  United States v. Edwards, 133 F. App’x 960, 963 (5th Cir. 2005).

        In sum, the question of “materiality” under the Rule 16 and

  the standards applied to determine the government’s privilege in

  keeping an informant’s identification confidential are similar.

  Both require a defendant to make some showing that disclosure of




  3
   The Sixth Circuit has likewise held that the non-disclosure of
  the identity of a confidential informant did not violate the
  defendant’s Sixth Amendment right to confront his accusers. United
  States v. Sales, 247 F. App’x 730 (6th Cir. 2007).
                                             10
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 11 of 14 - Page ID#: 196



  the information or identity would assist his defense to the

  government’s case in chief.

        With these rules in mind, the Court turns to the facts of

  this case. As the affidavit states, Detective Cobb and Officer

  Hazlewood met with the informant, searched his or her vehicle, and

  confirmed       through   a   police    database    that   the   confidential

  informant was providing information about Sanders. [DE 29-1 at 5].

  The police monitored and witnessed the controlled buy at a pre-

  determined location. [Id.]. The informant’s vehicle was searched

  again and no contraband was located. [Id.]. After the informant

  provided police with suspected heroin/fentanyl, police followed

  Sanders directly after the buy to the residence that would later

  be searched. [Id.]. During the second controlled buy, the police

  independently watched Sanders exit the apartment and enter the

  Chrysler 300 to be searched. [Id.]. Officers followed the vehicle

  to the predetermined meeting location and watched the controlled

  buy take place. [Id.]. Sanders never exited the vehicle and drove

  straight back to the apartment on Yellowstone Parkway. [Id.].

        It   is    clear    from   this   affidavit   that   several   officers

  witnessed and participated in the controlled buys in question. The

  application for and the affidavit in support of the search warrant

  is comprised of several witnesses to these controlled buys, in

  addition to the confidential informant. Any one of these officers

  could testify to the reliability of the controlled buys.

                                          11
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 12 of 14 - Page ID#: 197



        Additionally, to the extent that some information is not

  covered by the confidential informant privilege, the Court finds

  that Sanders’ argument that the information might reveal some kind

  of doubt about the basis of the search warrant does not meet his

  burden of demonstrating that the information would “alter the

  quantum of proof in the case” as controlling caselaw requires.4

  The connection between the confidential informant’s role in the

  police investigation and Sanders’ defense to the government’s case

  in   chief    is    too   attenuated       to   be   material    under    Rule

  16(a)(1)(E)(i). Likewise, Sanders has not demonstrated that the

  identity of the confidential informant, which apparently would be

  revealed if the government turned over any useful information, is

  necessary to the defense of the government’s case in chief.

  C. Rule 16(a)(1)(E)(iii)

        Sanders also argues that information regarding the controlled

  buys are discoverable under the third section of Rule 16(a)(1)(E).

  [DE 25 at 7-8]. He alleges that the drug evidence itself was




  4 A reasonable question has been posited regarding the “problems
  of particularizing a need or interest when the party has no access
  to the evidence he seeks to discover.” Roger Traynor, Ground Lost
  and Found in Criminal Discovery, 39 N.Y.U. L. REV. 228, 230 (1964).
  Even former Chief Justice John Marshall asked the following: “Now,
  if a paper be in possession of the opposite party, what statement
  of its contents or applicability can be expected from the person
  who claims its production, he not precisely knowing its contents?”
  United States v. Burr, 25 F.Cas. 187, 191 (C.C.D.Va. 1807). Even
  so, under Rule 16 and the caselaw interpreting it, federal district
  courts find that documents or things sought are not material.
                                        12
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 13 of 14 - Page ID#: 198



  “obtained from” Sanders, and thus, is discoverable. [Id.]. The

  government focuses on Sanders’ statements from the controlled buy,

  which, apparently, the government has access to. [DE 29 at 8-9].

  But Sanders explains that he seeks not only the recording, but

  drug evidence, case reports, photographs, and/or laboratory test

  results from the substances purchased during the controlled buy.

  [DE 30 at 5-6].

        It is unclear whether the government has access to any of the

  information requested by the defendant, other than the recording

  and clearly privileged materials. See United States v. Giacalone,

  574 F.2d 328, 339 (6th Cir. 1978), cert. denied, 439 U.S. 834

  (1978)(there     was   nothing    in    the   defendant’s    affidavit    that

  allegedly    undisclosed     tapes     were   in   existence   at   the   time

  defendant’s discovery motions were made, or that information from

  such recordings formed any part of the government’s case). It is

  also noted that the scope of discovery under subsection (E) is

  limited by Rule 16(a)(2), which does not authorize the discovery

  or inspections of reports, memoranda, or other internal government

  documents made by an attorney or other government agents in

  connection with the investigation of a case.

        Here, Sanders alleges that he “owned” the substances sold to

  the undercover agent during the controlled buy and is thus entitled

  to any reports relating to those drugs. But a literal reading of

  the rule discounts this conclusion. The “item,” the alleged drugs

                                         13
Case: 5:20-cr-00009-JMH-MAS Doc #: 31 Filed: 05/11/20 Page: 14 of 14 - Page ID#: 199



  seized,     cannot   be    simply    given     back   to   the   defendant   as

  discoverable evidence for reasons that do not need to be stated

  here.    Any   reports    about   them,   if   they   even   exist,   were   not

  “obtained from” and do not “belong to” the Sanders. Thus, Rule

  16(a)(1)(E)(iii) is inapplicable.

                                      III. CONCLUSION

          The information Sanders seeks, to the extent that it exists,

  is not discoverable pursuant to Federal Rule of Criminal Procedure

  16(a)(1)(E).

          Accordingly, IT IS ORDERED as follows:

          (1) Defendant Antwone Sanders’ motion for disclosure of

  supplemental discovery [DE 25] is DENIED; and

          (2) Sanders SHALL FILE any defensive motions no later than

  May 29, 2020.

          This 11th day of May, 2020.




                                          14
